Citation Nr: 1122885	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), as secondary to the service-connected posttraumatic disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder, as secondary to the service-connected PTSD.  

3.  Entitlement to service connection for fibromyalgia, as secondary to the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to July 1993 with subsequent reserve service until 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Wichita, Kansas and in Lincoln, Nebraska.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Lincoln RO.]  

In April 2010, the Board remanded the Veteran's appeal for additional development.  Since that time, all necessary development has been completed, and the issues are, once more, before the Board for adjudication.  [Notably, upon remand and in March 2011, service connection was awarded for PTSD, which constitutes a full grant of that claim.  Thus, that issue is no longer on appeal.]

Also, in the April 2010 Board remand, and specifically by a March 2007 rating action, the Wichita RO, in relevant part, denied service connection for IBS, a sleep disorder, and fibromyalgia, on direct bases.  The Veteran did not perfect a timely appeal of these denials.  Thus, the March 2007 denial of service connection for IBS, a sleep disorder, and fibromyalgia, on direct bases, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  Then, in September 2009, the Veteran once more raised claims for service connection for IBS, a sleep disorder, and fibromyalgia, on direct bases.  The issues of whether new and material evidence has been received sufficient to reopen previously denied claims for service connection for IBS, a sleep disorder, and fibromyalgia (on direct bases) have not yet been adjudicated by the agency of original jurisdiction (AOJ) and are, once more, referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issues adjudicated herein has been obtained.
2.  IBS is not shown to be caused, or aggravated, by the service-connected PTSD.

3.  At no time during the current appeal period has the Veteran exhibited a chronic sleep disorder separate and distinct from his service-connected PTSD.

4.  At no time during the current appeal period has the Veteran exhibited fibromyalgia.  


CONCLUSIONS OF LAW

1.  IBS is not proximately due to, the result of, or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  A sleep disorder is not proximately due to, the result of, or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  Fibromyalgia is not proximately due to, the result of, or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to the adjudication of the Veteran's claims, a letter dated in March 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claims.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, as the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  VA medical opinions, with respect to the issues on appeal, were obtained in October 2010 and February 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, collectively, the VA opinions obtained in this case are adequate, as they were predicated on a full reading of the Veteran's medical history and the statements of the Veteran.  The reports also provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In summary, the Veteran has been made aware of the information and evidence necessary to substantiate his secondary service connection claims and is familiar with the law and regulations pertaining to the claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

At the outset, the Board notes that the Veteran contends that his IBS, sleep disorder, and fibromyalgia are related to his service-connected PTSD.  Although he has also argued that the disorders are directly related to service, the Board notes once again that the theory of entitlement to service connection on a direct basis has not been properly adjudicated by the RO and thus, is not before the Board at this time.  As such, the Board will limit its consideration of the Veteran's claims to the theory of secondary service connection.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In October 2010, the Veteran was afforded a VA examination.  With regard to IBS, the examiner determined that the Veteran had symptoms consistent with IBS and noted that, in the vast majority of cases, the cause of IBS is usually unknown.  Because this Veteran had so many complicating medical comorbidities, the exact cause would be impossible to determine.  He stated that, from a medical standpoint, it was medically impossible to determine the exact cause of the Veteran's IBS.  

In February 2011, an addendum report was provided by the same VA examiner in order to clarify his medical opinion pertaining to the Veteran's IBS.  At that time, the examiner opined that the Veteran's IBS was less likely as not cause or aggravated by his service-connected mental disability, based on his prior examination of the Veteran.

Regarding the Veteran's complaints of a sleep disorder, the October 2010 examiner noted the Veteran's complaints of insomnia related to his PTSD, but determined that he did not meet the criteria for a separate DSM-IV sleep disorder.  In this regard, the examiner noted that the Veteran's sleep problems were a symptoms of his PTSD, but did not constitute a separate disability.

With regard to fibromyalgia, the examiner noted that the Veteran did not have a current or past diagnosis of fibromyalgia and that, on review of the Veteran's medical history, the examiner could not find any suggestions or symptoms related to fibromyalgia.  He acknowledged the Veteran's statement that he had never been diagnosed with fibromyalgia. 

Before turning to the merits of the Veteran's claims, the Board must address the probative value of the medical evidence of record.  Upon review, the Board determines that the 2010 and 2011 VA medical opinions are adequate, competent and the only probative medical opinion of record.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  In this regard, the examiner reviewed the complete medical records in the case, including service and private treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).  

Additionally, the examiner provided complete rationale for the medical opinions expressed.  The Court has held that a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the VA examiner reviewed the Veteran's entire medical history and provided complete rationale for the medical opinions expressed.  In this regard, the examiner found no evidence of a diagnosis of fibromyalgia or a sleep disorder.  Additionally, he indicated that it would be medically impossible to determine the precise etiology of the Veteran's IBS, due to his complex medical history and, therefore, opined that it was less likely as not attributable to his specific mental disability (PTSD).  Therefore, no medical nexus has been established between the Veteran's current disabilities and a service-connected mental disability.

The Board notes that the existence of a current disorder is the cornerstone of a claim for VA disorder compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

In this case, the record shows no diagnosis of fibromyalgia or a sleep disorder at any time during the current appeal.  Although the Veteran contends that he currently experiences symptoms of fibromyalgia and a sleep disorder, treatment records show no evidence of a diagnosis and the Veteran is not competent to render such opinion.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disorder for which service connection may be granted); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay testimony is competent to establish pain or symptoms, but not establish a medical opinion).  Furthermore, as noted above, the 2010 VA examiner explicitly found no evidence indicating a diagnosis of fibromyalgia and opined that, although the Veteran has sleep problems associated with his PTSD, he does not have a separately diagnosed sleep disorder.  

With regard to the Veteran's claims of entitlement to service connection for fibromyalgia and a sleep disorder, on a secondary basis, there is no medical evidence of a diagnosis of either disorder-fibromyalgia or a sleep disorder.  Thus, the first element of Wallin is not met, and these claims must fail on this basis.  Further, there is no probative medical evidence of record indicating a nexus between the Veteran's IBS and his service-connected PTSD.  Thus, the third element of service connection has not been met, and this claim must be denied on this basis.  See Wallin, supra.  

The Board has acknowledged the Veteran's contentions; however, he is not competent to offer a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, such statements are outweighed by the probative medical evidence of record which shows no evidence of a diagnosis of fibromyalgia or a sleep disorder and no relationship between the Veteran's IBS and his service-connected PTSD.  

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for IBS, a sleep disorder, and fibromyalgia, as secondary to the service-connected PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for IBS, as secondary to the service-connected PTSD, is denied.

Service connection for a sleep disorder, as secondary to the service-connected PTSD, is denied.  

(CONTINUED ON NEXT PAGE)
Service connection for fibromyalgia, as secondary to the service-connected PTSD, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


